Case 0:21-cv-61330-RAR Document 1-1 Entered on FLSD Docket 06/27/2021 Page 1of 3
Filing # 109684355 E-Filed 07/01/2020 03:37:37 PM

IN THE CIRCUIT COURT OF THE
17" JUDICIAL CIRCUIT, IN AND FOR
BROWARD COUNTY, FLORIDA

m a
CASENO: 449 )T4
BETTY BENNETT, Individually,
Plaintiff,
VS.

WAL-MART STORES EAST, LP,
a Foreign Limited Partnership,

Defendant.
/ i

 

COMPLAINT AND DEMAND FOR JURY TRIAL
COMES NOW, the Plaintiff BETTY BENNETT, individually, by and through her
undersigned counsel, and sues the Defendant WAL-MART STORES EAST, LP, a Fiedien

Limited Partnership, and for his causes of action states as follows:

GENERAL ALLEGATIONS
JURISDICTION AND VENUE

i This is an action for damages in excess of Thirty Thousand Dollars ($30,000.00) and
is within the jurisdiction of this Honorable Court.

2. Venue is proper because this cause of action accrued in Broward County, Florida.

_ THE PARTIES

3, At all times material hereto, the Plaintiff BETTY BENNETT (“BETTY”) is and was a
resident of Broward County, Florida, over the age of 18 and otherwise sui juris.

4. At all times material hereto, the Defendant WAL-MART STORES EAST, LP
(“WALMART”) is and was a Foreign Limited Partnership, registered to do business
and doing business in Broward County, Florida.

THE PREMISES

5. At all times material hereto, Defendant WALMART owned, leased, managed, and/or
controlled certain real property located at 5001 North F ederal Highway, Pompano Beach,
Florida 33064.

 
Case 0:21-cv-61330-RAR Document 1-1 Entered on FLSD Docket 06/27/2021 Page 2 of 3

6. At all times material hereto, Defendant WALMART owned and operated a supermarket at

the above real property which was open to the general public (“supermarket”).
, THE ACCIDENT

7. On or about. May 26, 2020, Plaintiff BETTY was an invitee on the premises at the
supermarket. . .

At that time and place, it was raining outside of the supermarket.

9. At that time and place, Defendant WALMART placed carpet mats on the floor at the
entrance of the supermarket and required customers to utilize the mats when walking
through the entrance from the parking lol.

10. At that time and place, while Plaintiff BETTY was entering the supermarket, one of the
carpet mats (“the carpet mat”) slid, moved and/or shifted under Plaintiffs feet, causing
Plaintiff to slip and fall to the floor.

CAUSE OF ACTION FOR PREMISES LIABILITY
AGAINST DEFENDANT WALMART

11. Onor about May 26, 2020, Defendant WALMART, owed a duty to Plaintiff to maintain
its premises in a reasonably safe condition, and free from all unreasonably dangerous
conditions, so that business invitees, including Plaintiff BETTY, would not be injured as
a result of those dangerous conditions on said premises. Additionally, Defendant
WALMART owed a duty to warn Plaintiff BETTY of any unreasonably dangerous
conditions on its premises which it created, knew or should have known of.

12. Defendant WALMART, by and through its agents, servants and/or employees, breached
its duty by acts and/or omissions including, but not limited to, the following:

a. Failing to adequately inspect the supermarket floor and carpet mat to ensure the carpet
mat would not slide, move, or shift while being walked on;

b. Failing to remove any substance from the floor prior to placing the carpet mat to ensure
the mat would not slide, move, or shift while being walked on,

c. Failing to properly secure the carpet mat to the floor to ensure it would not slide, move,
or shift while being walked on;

d. Failing to adequately warn Plaintiff that the mat would slide, move, or shift while being
walked on;

e. Not taking all other reasonable measures to ensure the carpet mat would not slide,
move, or shift while being walked on.

2

 
Case 0:21-cv-61330-RAR Document 1-1 Entered on FLSD Docket 06/27/2021 Page 3 of 3

13. The carpet mat that Plaintiff fell on constituted a dangerous condition that was created by
and/or existed for a sufficient length of time that Defendant knew or should have known
of the dangerous condition and corrected it

14. Asadirect and proximate result of the aforementioned breach of duty, the Plaintiff BETTY
suffered bodily injury and resulting pain and suffering, exacerbation of pre-existing
conditions, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of
life, expense of hospitalization, medical and nursing care and treatment, loss of ability to
earn money. The losses are permanent and continuing and the Plaintiff will suffer losses
in the future.

WHEREFORE, Plaintiff BETTY demands judgment against the Defendant WALMART
for damages in excess of Thirty Thousand Dollars ($30,000.00) plus court costs and any other
further relief this Court deems just and proper.

REQUEST FOR JURY TRIAL
Plaintiff BETTY requests trial by jury for all issues so triable thereby.
Dated this 3 day of June 2020.

KEN M. FRANKEL, P.A.
Attorney for Plaintiffs

71 Northeast 27" Avenue
Pompano Beach, Florida 33062
Telephone: 954/784-0800
Facsimile: 954/943-2813

oe
By: '& Zirh.
KEN M. FRANKEL
Florida Bar No: 375322
